DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 are pending 
Claims 7, 10, and 14-18 are withdrawn from examination as being drawn to a nonelected species. 
Claims 1-6, 8-9, and 11-13 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/126,382 filed on 02/27/2015 and PCT Application No. PCT/US2016/019932 filed on 02/26/2016.

Election/Restrictions
Applicant’s election without traverse of Group I and the following compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 in the reply filed on 12/22/2021 is acknowledged.
Claims 7, 10, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino (Synthesis and structure activity relationship of guanidines as NPY Y5 antagonists, Bioorganic & Medicinal Chemistry, 2004, 12, pp. 2691-2708, as disclosed in IDS).
Aquino teaches the following NPY Y5 antagonist, Compound 9, which can be formulated in a solution with DMSO:


    PNG
    media_image2.png
    99
    209
    media_image2.png
    Greyscale

wherein R1 is pyridine, R5 is Cl and R6 is H (see Introduction; see Table 1; pg. 2697, right column, third paragraph). Aquino teaches that multiple substituents can be attached to the phenyl ring, including Cl (see Table 1).  Aquino teaches that R1 can be CH3NH–, CH3CH2NH–, or CH3(CH2)3NH– (see Compounds 21-23, Table 1).
	Aquino does not teach the following recited compound (as recited in claim 110):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the recited compound above, as suggested by Aquino, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since Aquino teaches that multiple substituents can be attached to the phenyl ring, including Cl (see Table 1) and that R1 can be CH3NH–, CH3CH2NH–, or CH3(CH2)3NH–, and such a substitution would retain the compound’s ability to function as a NPY Y5 antagonist, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1-6, 8-9, and 11-13 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628       

/SAVITHA M RAO/Primary Examiner, Art Unit 1629